            Case 1:19-cv-10348-VEC Document 12 Filed 01/22/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
EDWIN ZAYAS, Individually and on                                            Case No.19-CV-10348 (VEC)
On behalf of All Others Similarly Situated,

                                                Plaintiff,                  ANSWER TO
                                                                            AMENDED COMPLAINT
                   -v.-


GRAMERCY FIRST AVENUE LLC and
LUCKY CHICKEN, CORP.

                                                 Defendants.
-----------------------------------------------------------------------X



         Defendant, LUCKY CHICKEN CORP.                          (the “Defendant”), by its attorney, Arthur H.

Forman, as and for their answer to the Amended Complaint states:

         FIRST:              Denies each and every allegation contained in the paragraphs of the

Amended Complaint marked and designated 1, 2, 3, 4, 5, 7, 12, 13, 14, 30, 31, 32, 33, 35, 36,

37, 39, 40, 41, 42, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64,

65, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 79, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93,

94, 95, 96, and 97.

         SECOND:             Denies knowledge or information sufficient to form a belief thereof as to

each and every allegation contained in the paragraphs of the Complaint marked and designated

8, 9, 10, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 34, 38, 43, 66, 78 and 80.

                             AS AND FOR A FIRST AFFIRMATIVE DEFENSE

         THIRD:              Plaintiff does not have standing to bring this Complaint:

                           AS AND FOR A SECOND AFFIRMATIVE DEFENSE

         FOURTH:             This honorable Court lacks subject matter jurisdiction over this proceeding.

                             AS AND FOR A THIRD AFFIRMATIVE DEFENSE

         FIFTH:              The Complaint fails to sufficiently allege time or place as required by Fed.

R. Civ. Proc. 9(f).
          Case 1:19-cv-10348-VEC Document 12 Filed 01/22/20 Page 2 of 2


                      AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

         SIXTH:        Plaintiff has failed in whole or in part to state a claim upon which relief can

be granted.

                        AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

         SEVENTH:      To the extent any architectural barriers may exist, they are merely technical

violations within acceptable conventional building industry tolerances for field conditions and the

premises taken as a whole is compliant with the ADA and its implementing regulations.

                        AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

         EIGHTH:       Plaintiff has demanded modifications that are not readily achievable,

structurally impracticable or not required.

                      AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

         NINTH:        Defendant has retained Arthur H. Forman as its attorney and has agreed

to pay his reasonable fees for services. Pursuant to 28 USC 1927 & 42 USC 12205, Defendant

is entitled to recover its attorney’s fees and costs.

                      AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

         TENTH:        To the extent the Complaint seeks relief for any area that is the

responsibility of another not named as a defendant, plaintiff has failed in join an indispensable

party.


         WHEREFORE, Answering Defendant requests judgment dismissing the Complaint and

denying all relief requested therein, together with the costs of defending this action, including

reasonable attorney fees.


Dated: January 22, 2020
       Forest Hills, New York                                 _________/S/____________
                                                              ARTHUR H. FORMAN
                                                              98-20 Metropolitan Avenue
                                                              Forest Hills, New York 11375
                                                              (718) 268-2616
                                                              Attorney for Defendant
                                                              Lucky Chicken Corp.
